STEINBERG and KRAMER, Judges,
dissenting:
The chronology of this matter is as follows: The panel opinion was issued on May 3, 1999. Meeks v. West, 12 Vet.App. 352 (1999). On June 21, 1999, we submitted for filing, with a copy to all judges, a joint statement dissenting to a vote by a majority of the Court to deny a sua sponte *41request for en banc review in this case.1 The appellant filed with this Court on June 29, 1999, a Notice of Appeal (NOA) to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit). On June 30, 1999, this Court, unaware of the June 29, 1999, NOA, issued and published a prece-dential en banc order denying the sua sponte request for en banc review. That order included our joint dissent to the en-bane-review denial. On or about that same day, according to the office of the Clerk of the Court, this Court electronically transmitted a copy of the June 30 order to the West Group (West) for publication as a precedential order of the Court. Thereafter, it appears that it was placed in the Westlaw electronic database but has apparently inexplicably vanished from that electronic database and, according to West, is not pending for publication in the Veterans Appeals Reporter.2
Today, the Court purports to have jurisdiction to issue an order revoking a prior order in a case over which the Court maintains that it lost jurisdiction by virtue of the appellant’s June 29, 1999, filing of an appeal to the Federal Circuit. If the Court did not have jurisdiction over this case at the time of its June 30, 1999, order, it surely does not have any such jurisdiction now, almost three months later, while the case remains pending on appeal at the Federal Circuit.3 Hence, we dissent from the assumption of jurisdiction made by the instant order, which is premised on the assertion by the Court that it now must take action on a matter over which it acknowledges that it has lost jurisdiction.4
Moreover, the Court’s order is moot as to the matter of withdrawing the June 30 order from publication in the Veterans Appeals Reporter published by West, because, as noted above, that published prec-edential order has never appeared in the Veterans Appeals Reporter, is not pending there for such publication, and is not available on Westlaw. Hence, there is nothing to withdraw in that regard; it has seemingly already been withdrawn.
Finally, because the Court has today, as noted, reasserted jurisdiction over this appeal and in order that the record may be preserved as to our views regarding the Meeks opinion’s failure to present a reasoned analysis on a matter of exceptional importance, the text of our joint dissenting statement issued on June 30, 1999, is set forth below:
Our June 30, 1999, Dissenting Statement

. See Internal Operating Procedures (IOP) at V.(a)(3), 10 Vet.App. CDXXVI ("If en banc consideration or review is requested by a judge, [the Court's Central Legal Staff] circulates a vote sheet to all judges with a memorandum from the requesting judge detailing the rationale for en banc consideration or review. If a majority of the judges vote to deny the request, no order is issued unless it is requested by a judge”); IOP at VI.(b), 10 Vet.App. at CDXXVII ("Designation of an action of the Court for publication is made by any judge who participated (as a single judge, a panel member, or a nonsitting judge who called for en banc consideration) in that action”).


. The most recent edition of the advance sheets for the Veterans Appeals Reporter (August 1999) includes Court actions issued as recently as August 11, 1999, and opinions issued on July 27, 1999. See, e.g., Felix v. West, 12 Vet.App. 500 (1999) (per curiam order); Anderson v. West, 12 Vet.App. 491 (1999).


. The filing of a Notice of Appeal with the U.S. Court of Appeals for the Federal Circuit deprives this Court of jurisdiction over the underlying case. See In re R. Greg Bailey, 11 Vet.App. 348, 349 (1998) (per curiam order) (and cases cited therein), off d in part and dismissed in part, 182 F.3d 860 (Fed.Cir.1999).


. Nor is this an exercise of the Court’s jurisdiction to act now, sua sponte, to determine its own jurisdiction. See Marsh v. West, 11 Vet.App. 468, 469 (1998) (and cases cited therein). We do have such jurisdiction over that question, and the answer is quite clear cut; "If not then, not now.”